1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9                     EASTERN DISTRICT OF CALIFORNIA
10
                               ----oo0oo----
11

12   ERICKA BOHNEL, an individual;       NO. 2:18-cv-00081-WBS-
     ROSA MARTINEZ, an individual,       DMC
13
                 Plaintiffs,
14
         v.
15
     JETBLUE AIRWAYS CORPORATION,        ORDER RE: PLAINTIFFS’
16                                       MOTION TO CONTINUE
                 Defendant.              TRIALS
17

18

19

20
21   MICHELLE HILL, an individual;       NO. 2:17-cv-01604-WBS-DB
     ARIEL EPSTEIN POLLACK, an
22   individual,
23               Plaintiffs,
24       v.
25   JETBLUE AIRWAYS CORPORATION,
26               Defendant.
27

28
                                     1
1                               ----oo0oo----

2               Plaintiffs assert personal injury claims against

3    JetBlue arising out of an August 2016 turbulence incident on

4    JetBlue Airways Flight 429 from Boston Logan International

5    Airport to Sacramento International Airport.    (Hill Compl. (Hill

6    Docket No. 1); Bohnel Compl. (Bohnel Docket No. 1).)     Liability

7    discovery in Bohnel et al v. Jetblue Airways Corporation (2:18-

8    cv-00081-WBS-DMC) has been consolidated with that in Hill, et al

9    v. Jetblue Airways Corporation (No. 2:17-cv-01604-WBS-DB). (See

10   Bohnel Docket No. 17; Hill Docket No. 26.)     Both cases concern

11   the same August 2016 turbulence incident.    Presently before the

12   court is plaintiffs’ Motion to Continue Trial Date.     (See Bohnel

13   Docket No. 24; Hill Docket No. 30.)

14              Plaintiffs ask this court to shift the trial dates and

15   the discovery deadlines in Hill and Bohnel forward so that they

16   may have time to conduct discovery before trial.1    Defendant does

17   not object to the continuance of the trial dates in Hill and

18   Bohnel.2   (See Response to Pl.’s Mot. to Continue Trial at 2

19
          1    The National Transportation Safety Board is currently
20   investigating the August 2016 turbulence incident that gave rise
     to plaintiffs’ alleged injuries. (See Luke Decl. Ex 1 (Hill
21   Docket No. 31-1).) As a result, JetBlue is subject to an
22   investigative hold by the Board and JetBlue’s ability to respond
     to plaintiffs’ discovery requests is circumscribed by federal
23   regulations. (See id.) Plaintiffs state that the investigative
     hold has hampered their ability to conduct discovery and placed
24   the parties in a “holding pattern.” (Mot. to Continue Trial Date
     at 5.)
25        2    Confusingly, JetBlue’s Response to Plaintiff’s Motion
26   to Continue Trial Date indicates that it objects “to the
     consolidation of the damages trial portion of all four
27   [p]laintiffs’ cases.” (See Response to Pl.’s Mot. to Continue
     Trial at 2 (Hill Docket No. 32; Bohnel Docket No. 26).) Given
28   that plaintiffs are moving to continue the trial dates in Hill
                                     2
1    (Bohnel Docket No. 26; Hill Docket No. 32).)

2             In light of plaintiffs’ diligence in attempting to

3    conduct discovery in a timely manner, the need for a continuance,

4    the lack of objection to the continuance, and the potential

5    prejudice to plaintiffs if their motion is denied, the court will

6    grant plaintiffs’ Motion to Continue Trial.    (Bohnel Docket No.

7    24; Hill Docket No. 30.)   See United States v. 2.61 Acres of

8    Land, More or Less, Situated in Mariposa Cty., 791 F.2d 666, 671

9    (9th Cir. 1985)(discussing factors to be evaluated by courts

10   considering motions to continue trial).

11            Accordingly, the court modifies the scheduling orders

12   in Hill (Docket No. 26) and Bohnel (Docket No. 17) as follows:

13            Fact discovery completion             December 30, 2019.

14            Expert witness disclosure             June 8, 2020

15            Rebuttal witness disclosure           July 6, 2020

16            Discovery completion deadline         August 3, 2020

17            Dispositive motion deadline           September 14, 2020
              Final pretrial conference             October 26, 2020 at
18                                                  1:30 p.m.
              Hill Trial                            January 5, 2021 at
19
                                                    9:00 a.m.
20            Bohnell Trial                         January 20, 2021 at
                                                    9:00 a.m.
21
              IT IS THEREFORE ORDERED that Plaintiffs’ Motion to
22
     Continue the Trial Date (Hill Docket No. 30; Bohnel Docket No.
23
     24) is GRANTED and the dates and deadlines of the Status
24
     (Pretrial Scheduling) Order (Bohnel Docket No. 17; Hill Docket
25
     No. 26) are modified as described herein.
26
27   and Bohnel, and not to consolidate, the court will ignore
     JetBlue’s objections to the consolidation of the trials on the
28   damages issue.
                                     3
1    Dated:   August 7, 2019

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                               4
